            Case 1:19-cv-03224-RJL Document 50 Filed 12/03/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CHARLES M. KUPPERMAN                 )
                                     )
                  Plaintiff,         )
                                     )
v.                                   )  Civil Action No. 1:19-cv-3224 (RJL)
                                     )
U.S. HOUSE OF REPRESENTATIVES, )
et al.                               )
                                     )
                  Defendants.        )

               CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMIT

       President Donald J. Trump respectfully moves pursuant to Local Rule 7(e) for leave to file

a reply brief in support of his motion to dismiss or, in the alternative, for summary judgment, ECF

No 40, of up to 35 pages in length. Plaintiff and the House Defendants consent to this request. In

support of this motion, the President states as follows:

       1.      Plaintiff filed his Complaint on October 25, 2019, seeking declaratory relief

regarding the validity of a subpoena issued by the House Defendants as well as the President’s

assertion of testimonial immunity on behalf of Plaintiff. ECF No. 1 at 16.

       2.      On November 14, 2019, the President filed a motion to dismiss the Complaint or,

in the alternative, for summary judgment. ECF No. 40. The same day, the House Defendants filed

a motion to dismiss the Complaint under Federal Rules of Civil Procedure 12(b)(1) and (b)(6).

ECF No. 41.

       3.      On November 27, 2019, Plaintiff filed an unopposed motion to file a consolidated

brief in response to the President’s and the House Defendants’ motions, and to enlarge the page

limit. ECF No. 45. Along with that unopposed motion, Plaintiff also filed a 55-page consolidated

opposition brief and a motion to add Paul D. Irving, in his official capacity as the U.S. House of
              Case 1:19-cv-03224-RJL Document 50 Filed 12/03/19 Page 2 of 3



Representatives Sergeant-at-Arms, as a co-defendant in this matter. ECF Nos. 43 & 45. There

has been no ruling on Plaintiff’s unopposed motion to file a consolidated brief and to enlarge the

page limit.

         4.      On November 27, 2019, the House Defendants also filed their brief in response to

the President’s motion. ECF No. 47.

         5.      Pursuant to the Court’s expedited briefing schedule, which was entered by minute

order on October 31, 2019, the President’s reply in support of his motion to dismiss or, in the

alternative, for summary judgment is due by December 4, 2019.

         6.      The President is working diligently to present his legal arguments to the Court as

concisely as possible. However, given that he must respond both to Plaintiff’s opposition and the

House Defendants’ response in the same brief, and given the relatively large number of issues

raised in this case—including standing, mootness, cause of action, and merits issues regarding

whether a congressional committee can compel a former senior advisor to the President to testify

on matters relating to his official duties—a modest extension of 10 pages for the President’s reply

brief would enable him to best assist the Court in resolving the questions presented in this case.

         7.      Accordingly, the President respectfully seeks leave to file a reply brief of up to 35

pages.

         8.      Pursuant to Local Rule 7(m), counsel for the President conferred with counsel for

Plaintiff and counsel for the House Defendants, who consent to this motion.

Dated: December 3, 2019                            JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES M. BURNHAM
                                                   Deputy Assistant Attorney General

                                                   ELIZABETH J. SHAPIRO
                                                   Deputy Branch Director


                                                 -2-
Case 1:19-cv-03224-RJL Document 50 Filed 12/03/19 Page 3 of 3




                              JAMES J. GILLIGAN
                              Special Litigation Counsel

                              /s/ Cristen C. Handley
                              ANDREW M. BERNIE (DC Bar No. 995376)
                              CRISTEN HANDLEY (MO Bar No. 69114)
                              STEVEN A. MYERS (NY Bar No. 4823043)
                              SERENA M. ORLOFF (CA Bar No. 260888)

                              Trial Attorneys
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              P.O. Box 883
                              Washington, D.C. 20044
                              Tel:       (202) 305-2677
                              Fax:       (202) 616-8470
                              E-mail:    cristen.handley@usdoj.gov

                              Counsel for the President




                            -3-
        Case 1:19-cv-03224-RJL Document 50-1 Filed 12/03/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CHARLES M. KUPPERMAN                 )
                                     )
                  Plaintiff,         )
                                     )
v.                                   )  Civil Action No. 1:19-cv-3224 (RJL)
                                     )
U.S. HOUSE OF REPRESENTATIVES, )
et al.                               )
                                     )
                  Defendants.        )

                                 [PROPOSED] ORDER

      UPON CONSIDERATION of President Donald J. Trump’s consent motion for leave to

exceed page limit, it is hereby ORDERED that the President’s motion is GRANTED.

IT IS SO ORDERED.



Date: _______________                           ________________________
                                                HON. RICHARD J. LEON
                                                United States District Judge
